          Case 5:17-cv-00950-G Document 112 Filed 07/21/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

MARCUS THURMAN,                              )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )          Case No. CIV-17-950-G
                                             )
COUNTY COMMISSIONERS OF                      )
OKLAHOMA COUNTY et al.,                      )
                                             )
       Defendants.                           )

                                        ORDER

       This matter comes before the Court for review of the Report and Recommendation

(“Report”) (Doc. No. 106) issued on April 29, 2021, by United States Magistrate Judge

Shon T. Erwin pursuant to 28 U.S.C. § 636(b)(1)(B) and (C).            In the Report and

Recommendation, Judge Erwin recommends that the Second Motion for Summary

Judgment (Doc. No. 87) filed by Defendant Detention Center Officer (FNU) Miller be

granted. See Def.’s Mot. Summ. J.; Pl.’s Resp. (Doc. No. 103); Pl.’s Letter (Doc. No. 105).

       In the Report and Recommendation, Judge Erwin advised the parties of their right

to object to the Report and Recommendation. Judge Erwin also advised that a failure to

timely object would constitute a waiver of the right to appellate review of the factual

findings and legal conclusions contained in the Report and Recommendation.

       Following two extensions of the initial deadline, Plaintiff Marcus Thurman’s

objection to the Report and Recommendation was due July 1, 2021. See Doc. Nos. 108,

111. As of this date, however, Plaintiff has not submitted an objection or filed a request
         Case 5:17-cv-00950-G Document 112 Filed 07/21/21 Page 2 of 2




for an additional extension of time to do so. Nor has any other party objected to the Report

and Recommendation.

       Accordingly, the Report and Recommendation (Doc. No. 106) is ADOPTED in its

entirety. Defendant Miller’s Second Motion for Summary Judgment (Doc. No. 87) is

GRANTED. A separate judgment shall be entered.

       IT IS SO ORDERED this 21st day of July, 2021.




                                             2
